     Case 2:20-cv-05016-CJC-MAA Document 20 Filed 11/04/20 Page 1 of 2 Page ID #:97



                                                                              JS-6
 1

 2
                                                                              11/4/2020
 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11    KENNETH DAVIDSON,                          ) Case No.: CV 20-05016-CJC(MAAx)
                                                 )
12                                               )
                  Plaintiff,                     )
13                                               )
            v.                                   )
14                                               ) JUDGMENT
                                                 )
15    BOBOS CORP. d/b/a BOBOS                    )
                                                 )
      BURGERS, ALEXANDRA                         )
16
      YORTZIDIS SARGIANIDES, and                 )
17    DOES 1 through 10,                         )
                                                 )
18                                               )
                  Defendants.                    )
19                                               )
                                                 )
20                                               )
                                                 )
21                                               )
22

23          This matter came before the Court on Plaintiff’s motion for default judgment. On
24    November 4, 2020, the Court granted Plaintiff’s motion. In accordance with the Court’s
25    Order, IT IS HEREBY ORDERED that judgment is entered in favor of Plaintiff for
26    (1) injunctive relief requiring Defendant Bobos Corp. to provide accessible parking
27    signage, parking access aisle and space markings, and a ramp from the access aisle to the
28


                                                 -1-
     Case 2:20-cv-05016-CJC-MAA Document 20 Filed 11/04/20 Page 2 of 2 Page ID #:98




 1    restaurant which comply with the Americans with Disabilities Act guidelines, and
 2    (2) attorneys’ fees and costs of $1,640.
 3

 4      DATED: November 4, 2020
 5

 6

 7
                                                 HON. CORMAC J. CARNEY

 8                                           UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -2-
